                                                                                                          PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

    INJAH UNIQUE TAFARI,

                  Plaintiff,

          -v-                                                              18-CV-6471MAT
                                                                           ORDER
    MARK FANELLI, et al.,

            Defendant.
___________________________________

                                           INTRODUCTION

         Pro se plaintiff InJah Unique Tafari, an inmate currently confined at the Attica

Correctional Facility, filed this action seeking relief pursuant to 42 U.S.C. § 1983 based

upon alleged violations of his civil rights. On December 21, 2018, the Court issued an

Order (Docket Item 3) denying Plaintiff permission to proceed in forma pauperis because

he had failed to allege that he was in imminent danger of serious physical injury pursuant

to 28 U.S.C. § 1915(g). 1 The Court dismissed the Complaint without prejudice and gave

Plaintiff the opportunity to pay the filing fee within 30 days, in which case the Complaint

would be reinstated. Plaintiff did not pay the filing fee but instead filed a Motion for

Reconsideration of the Court’s Order denying him in forma pauperis status.

                                             DISCUSSION




1Section 1915(g) provides: “In no event shall a prisoner bring a civil action or appeal a judgment in a civil
action or proceeding under this section if the prisoner has, on 3 or more prior occasions, while incarcerated
or detained in any facility, brought an action or appeal in a court of the United States that was dismissed
on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,
unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

                                                     1
       Although the basis for Plaintiff's Motion is unstated, the Court construes it as a

motion under Fed. R. Civ. P. 54(b) (“Rule 54(b)”). Rule 54(b) provides that

       any order or other decision, however designated, that adjudicates fewer
       than all the claims or the rights and liabilities of fewer than all the parties
       does not end the action as to any of the claims or parties and may be revised
       at any time before the entry of a judgment adjudicating all the claims and all
       the parties' rights and liabilities.

Fed. R. Civ. P. 54(b). A district court has the inherent power to reconsider and modify its

interlocutory orders prior to the entry of judgment. United States v. LoRusso, 695 F.2d

45, 53 (2d Cir. 1982) (citing United States v. Jerry, 487 F.2d 600, 604 (3d Cir. 1973)

(“[T]he power to grant relief from erroneous interlocutory orders, exercised in justice and

good conscience, has long been recognized as within the plenary power of courts until

entry of final judgment and is not inconsistent with any of the Rules.”)).

       A litigant seeking reconsideration under Rule 54(b) must set forth “controlling

decisions or data that the court overlooked-matters, in other words, that might reasonably

be expected to alter the conclusion reached by the court.” Shrader v. CSX Transp., Inc.,

70 F.3d 255, 257 (2d Cir. 1995). “[A] motion to reconsider should not be granted where

the moving party seeks solely to relitigate an issue already decided.” Id.

       Here, Plaintiff alleges that he is being denied access to the courts which will “hold

Plaintiff in prison longer, that will cause mental injuries.” Docket Item 4. This is insufficient

because Plaintiff fails to allege any danger of serious physical injury, as required by

Section 1915(g).

       Plaintiff also asserts that he was assaulted in 2015, and that Defendant Wolcott

threatened to assault him in 2018. While recent violence coupled with threats of harm by

correction officers may qualify as imminent danger, that is not the situation here. See



                                               2
Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir 2010) (finding that “allegation of a recent

brutal beating, combined with three separate threatening incidents, some of which

involved officers who purportedly participated in that beating” showed imminent danger

of serious physical injury). Plaintiff’s Complaint, filed on June 26, 2018, alleges assaults

in May and July of 2015 at Elmira Correctional Facility. Docket Item 1 at 3-4. Plaintiff’s

allegations of a threat by a different officer at a different correctional facility some three

years after the assault at issue in the Complaint does not show an imminent danger of

serious physical injury at the time the Complaint was filed.

       Because Plaintiff has failed to raise new evidence or arguments to support his

motion for reconsideration or demonstrate either a change in the controlling law or clear

error by the Court, he is not entitled to relief. In the alternative, Plaintiff requests that he

be granted a further opportunity to show imminent danger of serious physical injury.

Docket Item 4 at 6. Plaintiff is obligated under 28 § U.S.C. 1915(g) to show imminent

danger of serious physical injury at the time of the initial application to proceed in forma

pauperis. Plaintiff has now twice failed to show such danger, and his request that he be

granted a third opportunity to do so is denied.

                                        CONCLUSION

       The Court concludes that Plaintiff has failed to meet the high standard required to

justify reconsideration of its December 21, 2018 Order. Therefore, Plaintiff's Motion for

Reconsideration is denied. Plaintiff is granted an additional 30 days from the issuance

of this Order to pay the filing fee. If Plaintiff does not pay the filing fee within 30 days, the

Complaint will be dismissed with prejudice.

       SO ORDERED.



                                               3
                                       s/ Michael A. Telesca
                             _____________________________________
                                         Michael A. Telesca
                                     United States District Judge
DATED:   February 20, 2019
         Rochester, NY




                               4
